DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  “which mixing channels” (l. 3), “a fuel stage” (l. 6), “maxing channels”, “the mixing channels” (l. 8),  “respective fuel stages” (l. 9) and “wherein a fuel stage comprises at least two subgroups, wherein a subgroup comprises at least two directly adjacent mixing channels in different circles” appear to be errors for --the plurality of mixing channel--, --a fuel stage of the fuel stages--, --a portion of the plurality of mixing channels--, --the plurality of mixing channels--, --each of the fuel stages-- and --wherein the fuel stage comprises at least two subgroups, wherein a subgroup of the at least two subgroups comprises at least two directly adjacent mixing channels of the plurality of mixing channels in two different circles of the at least two concentric circles--, respectively.  
Claim 9 appears to be an error for --wherein a number of the mixing channels in a circle of the at least two concentric circles within one subgroup of the at least two subgroups is no more than twice a number of the mixing channels in another circle at least two concentric circles--.
Similarly, Claim 10 appears to be an error for --wherein the subgroups in at least one of the fuel stages have different numbers of the mixing channels from each other--.
Similarly, Claim 11 appears to be an error for --wherein a number of the mixing channels in one of the fuel stages exceeds a number of the mixing channels of another of the fuel stages by no more than 50%--.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a centrally arranged pilot burner” (claim 8) a must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element “7” in the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-11 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Lee et al (CN 105899878 A).
In re Claim 7:  Lee teaches a burner arrangement (Figs. 9A/B), comprising:
a plurality of mixing channels (422a.b,c), which extend parallel to a main axis of the burner arrangement (see Figs. 9A/B ) and are arranged in at least two concentric circles (422b,c), in the plurality of mixing channels fuel and discharge air from a compressor are mixed during operation of the burner arrangement ([0037], paragraph starting with “Fig 9A”),
wherein the plurality of mixing channels are grouped together into fuel stages (“a fairing sleeve 422a, 422b and 422c each of which can be controlled independently to adjust the local fuel/air mixture”, [0037], therefore each stage can consist of any number of burners from any of the two concentric circles),
wherein a fuel stage of the fuel stages comprises a portion of the plurality of mixing channels with a common fuel supply (three fuel supply rings shown in Fig. 9A) , which are controlled jointly during operation, and irregular staging in a circumferential direction of the burner arrangement is obtained in respect of a geometric distribution of the plurality of mixing channels associated with each of the fuel stages (desired result, air flow in each burner is independently controlled by each fairing, “a fairing sleeve 422a, 422b and 422c each of which can be controlled independently to adjust the local fuel/air mixture”, [0037]),
wherein the fuel stage comprises at least two subgroups (burners from each of the two fairings 422b,c), wherein a subgroup of the at least two subgroups comprises at least two directly adjacent mixing channels of the plurality of mixing channels in two different circles of the at least two concentric circles (see Figs. 9A/B).
In re Claim 8:  Lee teaches the invention as claimed and as discussed for Claim 7, above.  Lee further teaches a centrally arranged pilot burner (with a fairing 422a).
In re Claim 9:  Lee teaches the invention as claimed and as discussed for Claim 7, above.  Lee further teaches wherein a number of the mixing channels in a circle of the at least two concentric circles within one subgroup of the at least two subgroups is no more than twice a number of the mixing channels in another circle at least two concentric circles (Figs. 9A/B and [0037] teach air flow in each burner can be independently controlled and therefore resulting in any combination as needed).
In re Claim 10:  Lee teaches the invention as claimed and as discussed for Claim 7, above.  Lee further teaches wherein the subgroups in at least one of the fuel stages have different numbers of mixing channels from each other (Figs. 9A/B and [0037] teach air flow in each burner can be independently controlled and therefore resulting in any combination as needed).
In re Claim 11:  Lee teaches the invention as claimed and as discussed for Claim 7, above.  Lee further teaches wherein a number of the mixing channels in one of the fuel stages exceeds a number of the mixing channels of another of the fuel stages by no more than 50%-- (Figs. 9A/B and [0037] teach air flow in each burner can be independently controlled and therefore resulting in any combination as needed).
Claims 7-11 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Durbin et al (US 2013/0152597, IDS ref).
In re Claim 7:  Durbin teaches a burner arrangement (Fig. 1), comprising:
a plurality of mixing channels (30 and 40), which extend parallel to a main axis of the burner arrangement (see Fig. 1) and are arranged in at least two concentric circles (one for 30 and another for 40), in the plurality of mixing channels fuel and discharge air from a compressor are mixed during operation of the burner arrangement,
wherein the plurality of mixing channels are grouped together into fuel stages (via 22, 32 and 42 with each supplying fuel independently to 30 and 40),

    PNG
    media_image1.png
    403
    452
    media_image1.png
    Greyscale

wherein a fuel stage of the fuel stages (annotated, in mode 3 where fuel is supplied all mixing channels 30 and some mixing channels 40; open circles 40 having no fuel in Fig. 7; Figs. 6 and 7 where “some premixers 20 are fed no fuel at all and only air passes through those premixers 20”, [0038]) comprises a portion of the plurality of mixing channels with a common fuel supply (22, 32, 42) , which are controlled jointly during operation, and irregular staging in a circumferential direction of the burner arrangement is obtained in respect of a geometric distribution of the plurality of mixing channels associated with each of the fuel stages,
wherein the fuel stage comprises at least two subgroups (annotated, subgroup is an arbitrary division), wherein a subgroup of the at least two subgroups comprises at least two directly adjacent mixing channels of the plurality of mixing channels in two different circles of the at least two concentric circles (at least one 30 and another 40).
In re Claim 8:  Durbin teaches the invention as claimed and as discussed for Claim 7, above.  Durbin further teaches a centrally arranged pilot burner (cup C “not shown).
In re Claim 9:  Durbin teaches the invention as claimed and as discussed for Claim 7, above.  Durbin further teaches wherein a number of the mixing channels in a circle of the at least two concentric circles within one subgroup of the at least two subgroups is no more than twice a number of the mixing channels in another circle at least two concentric circles (equal number as annotated).
In re Claim 10:  Durbin teaches the invention as claimed and as discussed for Claim 7, above.  Durbin further teaches wherein the subgroups in at least one of the fuel stages have different numbers of mixing channels from each other (10 in subgroup 1 and 12 in subgroup 2, as annotated).
In re Claim 11:  Durbin teaches the invention as claimed and as discussed for Claim 7, above.  Durbin further teaches wherein a number of the mixing channels in one of the fuel stages exceeds a number of the mixing channels of another of the fuel stages by no more than 50%-- (mixing channel 40 is independently controlled and therefore mode 3 can comprise more 40 which are not fueled).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741